Citation Nr: 0636993	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-24 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 1989 rating decision which reduced the disability rating 
for service-connected post-traumatic stress disorder (PTSD) 
from 50 percent to 30 percent, effective October 1, 1989.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which determined that there was no clear and 
unmistakable error in the July 1989 rating decision which 
reduced the disability rating for the veteran's service-
connected PTSD from 50 to 30 percent, effective October 1, 
1989.  


FINDINGS OF FACT

1.  An July 1989 rating decision proposed to reduce the 
veteran's disability rating for PTSD from 50 percent to 30 
percent, effective from October 1, 1989.  The veteran was 
notified of the decision that same month and given 60 days 
from the date of the notice to submit evidence to show the 
reduction should not be made; however, he did not submit any 
additional evidence or file an appeal.

2.  The RO followed the proper administrative procedures to 
effectuate a reduction of the veteran's disability rating for 
PTSD from 50 percent to 30 percent.

3.  There is no competent medical evidence of record showing 
that the veteran manifested considerable impairment of social 
and industrial adaptability subsequent to October 1, 1989, 
and the evidence before the RO in 1989 reasonably established 
improvement in the veteran's PTSD symptomatology which was 
likely to continue.

4.  The unappealed rating decision dated in July 1989, which 
effected a reduction in the veteran's disability rating for 
his service-connected PTSD, did not involve the incorrect 
application of the statutory or regulatory provisions extant 
at the time the decision was rendered, and was the product of 
a reasonable exercise of rating judgment given the relevant 
facts known at the time of that rating decision and review of 
the evidence before the RO at the time of the decision.


CONCLUSION OF LAW

The July 1989 rating decision did not involve CUE in reducing 
from 50 percent disabling to 30 percent disabling the 
evaluation for PTSD.  38 U.S.C.A. §§ 1155, 5107, 5109A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.105(e), 3.344, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Board notes, however, that the notice and duty 
to assist provisions of the law are inapplicable to cases 
involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 
165 (2001).

II.  Factual Background

In an April 1981 rating decision, the RO established service 
connection for PTSD and assigned a 0 percent (non-
compensable) rating, effective March 17, 1980.  

By June 1983 rating decision, the RO granted a 10 percent 
rating for PTSD, effective from January 7, 1983, the date the 
veteran submitted a claim for an increased rating.  

By January 1984 rating decision, the RO granted a 50 percent 
rating for PTSD, effective from January 7, 1983, the date the 
veteran submitted a claim for an increased rating.  

On VA examination in March 1985, the veteran reported he had 
been married for 15 years, that he had severe headaches, that 
his sleep was not very good, and that he had flashbacks.  He 
complained of being chronically depressed and at times 
harboring suicidal thoughts.  He had bouts of anger and 
aggressive acting out, and that sometimes he struck his wife.  
He had low frustration tolerance and often in the past could 
be easily provoked into physical confrontations.  He reported 
he had become more interested in his religious faith and took 
comfort and strength from his religious faith.  He reported 
he had been employed as a nutrition helper, but had been idle 
the past three months, and prior to that his job record was 
irregular.  He supplemented his small income with occasional 
odd jobs.  He described his wife as "a saint" for putting 
up with him, and indicated his children were often uneasy 
with him because of his displays of a violent temper.  On 
mental status examination he was conducted himself in a 
polite but reflective, preoccupied manner.  He was accessible 
for conversation, and his responses were relevant and 
coherent.  He appeared cooperative and participated readily 
in the dialogue.  His emotional reaction suggested strain, 
sadness, and repressed angry feelings.  There was nothing to 
suggest a thought disorder, and his memory seemed adequate.  
His judgment and reasoning were satisfactory.  He recognized 
he had problems in coping and dealing with confrontations, 
and he was hopeful of further developing his self-control.  
The diagnosis was PTSD.  

By April 1985 rating decision, the RO continued the 50 
percent rating assigned for PTSD.  

In April 1989 the RO sent a letter to the veteran, notifying 
him that he would be scheduled for a VA examination in order 
to determine whether his disability had improved.  

On VA examination in April 1989 the veteran reported he had 
seen a therapist years before for "maybe a year".  He 
claimed that since then his pastor, his wife, and people in 
his church had been very helpful to him in dealing with his 
memories and attendant problems.  He reported having problems 
with physical aggression with others, and that in the past he 
had been physically abusive to both his family and strangers.  
He also reported that in the past he came close to suicide by 
putting a shotgun in his mouth, but did not go through with 
it.  He reported that he used to fight anybody, but that this 
had diminished in part since he gave up alcohol.  He reported 
having nightmares and daydreams of combat experiences and 
avoided war movies.  His startle response remained 
exaggerated and he would drop to the ground in response to a 
loud noise.  He avoided talking about the war and sat with 
his back covered if he went to a restaurant.  He reported 
that in recent years he received a great deal of support from 
his renewed religious interests and said that his strength 
came from the Lord and that four years ago this month he was 
born again.  He had been married twenty years and continued 
to work in construction.  He reported that his episodes of 
loss of control had diminished recently.  Mental status 
examination showed that the veteran was cooperative and his 
speech was clear and fluent.  His thought processes were 
coherent.  His affect was somewhat constricted and 
appropriate to the content of his speech.  There were no 
gross deficits of attention or memory and his insight was 
fair to good and his judgment was good.  The diagnostic 
impression was PTSD.  

By a July 1989 rating decision the RO reduced the evaluation 
for PTSD from 50 to 30 percent effective October 1, 1989, 
based on the results of the April 1989 VA examination.  In a 
letter dated in July 1989, the RO notified the veteran of the 
rating decision and that his reduction in benefits would 
occur on October 1, 1989.  The veteran was also notified that 
he could submit additional evidence tending to show that the 
reduction for his psychiatric disorder should not be made, 
but that if no such additional evidence were received within 
60 days of the date of the letter, it would be necessary to 
reduce his award as indicated.  As noted above, in the 
absence of any objection or additional evidence coming from 
the veteran, the reduction was effectuated.

The 30 percent evaluation remained in effect until the 
veteran sought an increase, in April 2001.  Following review 
of outpatient and examination reports, the RO issued a Rating 
Decision in January 2002, granting an increased evaluation to 
70 percent for the PTSD, effective in April 2001.  
Subsequently, the RO took action to grant a total service-
connected disability rating based on individual 
unemployability, also effective from April 2001. 

In November 2004, the appellant filed a claim for revision of 
the RO's July 1989 decision, claiming that it was a product 
of clear and unmistakable error (CUE).  By a January 2005 
rating decision, the RO found that no CUE was shown in the 
July 1989 rating decision, and, therefore, no revision was 
warranted in the July 1989 rating decision.  

In July 2006, the veteran testified at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  He 
testified that in 1989 he was employed off and on, and that 
in 1989 he had a fight with a carpenter, punched him, and 
then lost his job.  With regard to his family life in 1989, 
the veteran indicated he had become a born-again Christian, 
and that worked well for a couple of years and he told VA he 
did not need them or their money.  He testified he had 
continued to have nightmares and flashbacks, was still 
abusive towards his family.

At his hearing in July 2006, the veteran submitted his own 
statement and a statement from his wife.  In the veteran's 
statement, he claimed VA had made a mistake in reducing his 
PTSD rating to 30 percent in 1989.  He provided a 
chronologically explanation of the problems he claimed were 
due to his PTSD.  He asserted that in 1985 he became a born-
again Christian and told VA he did not want their help or 
money, but that in 1990 he had a fight on a job site, which 
was the first of many, and then he was back to his old ways 
again.  He claimed that in 1985 and for a few years he was 
able to hold back his aggressions and other problems because 
of his faith, but hat the problems were always there.  He 
claimed that from 1990 to 2003 he had two bouts with suicide.

In the veteran's wife's statement, she indicated that she had 
been married to the veteran for 37 years, and that he had 
suffered from PTSD all those years.  She claimed that there 
had been two short periods in the marriage that were somewhat 
peaceful - one when the veteran was a born-again Christian in 
the mid-1980s.  She indicated that at that time the veteran's 
outbursts and bad behavior were only directed at her and 
their children, and that the veteran was trying hard to be 
nice to people but was not able to keep it up for very long.  
She claimed that she saw the veteran struggling to maintain 
and that she begged him to get help from VA, but the veteran 
told her he did not need VA's help or money.  She claimed she 
thought the VA doctor would think the veteran was crazy for 
saying that, but that evidently the doctor did not because 
the veteran's award was reduced.  

III.  Clear and Unmistakable Error

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE)  
However, if the evidence establishes CUE, the prior decision 
will be reversed and amended.

In determining whether a prior determination involves CUE, 
the U.S. Court of Appeals for Veterans Claims has established 
a three-prong test.  The three prongs are: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
314 (1992).

The Court has also stated that CUE is a very specific and 
rare kind of "error." It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40,43-44 (1993).

At the time of the July 1989 rating decision, the regulation 
governing reductions in compensation awards provided that 
when the reduction in evaluation of a service-connected 
disability was considered warranted, and the lower evaluation 
would result in a reduction of compensation payments 
currently being made, rating action would be taken, and made 
effective the last day of the month in which a 60-day period 
from date of notice to the veteran expired.  The veteran 
would be notified at his latest address of record of the 
action taken and furnished detailed reasons therefor, and 
will be given 60 days for the presentation of additional 
evidence.  38 C.F.R. § 3.105(e) (effective July 1, 1988).

After proposing the reduction in the July 1989 rating action, 
the RO informed the veteran of the proposed action by letter 
also dated in July 1989.  The letter noted that the reduction 
was to take place October 1, 1989, and that the reduction was 
based on the improvement recently noted in the veteran's 
PTSD.  He was also advised that he could submit additional 
evidence tending to show that the reduction for his PTSD 
should not be made, and that if no such additional evidence 
was received within 60 days from the date of the letter, his 
award would be reduced effective October 1, 1989.  This 
letter and the actions the RO took as reflected in the July 
1989 rating decision correspond to the action required of 
rating reductions by 38 C.F.R. § 3.105(e) (effective July 1, 
1988).

When the RO continued the 50 percent rating for PTSD in the 
April 1985 rating decision, the RO applied the legal criteria 
of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the 
version of DC 9411 in effect at that time, a 30 percent 
evaluation was warranted where there was definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
considerable industrial impairment.  A 50 percent evaluation 
was warranted if the ability to establish or maintain 
effective or favorable relationships with people was 
substantially impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in severe industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (eff. September 1, 
1989).  

When the RO reduced the rating for PTSD from 50 percent to 30 
percent in the July 1989 rating decision, the RO applied the 
legal criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which had slightly changed since the April 1985 rating 
decision.  Under the version of DC 9411 in effect at that 
time, a 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation was warranted if the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, DC 9411 (eff. September 1, 
1989).  

In arguing that the reduction of the rating for PTSD from 50 
percent to 30 percent in July 1989 was based on CUE, the 
veteran essentially contends that when the rating was reduced 
it was based on one visit with one doctor.  He contends that 
he has since been advised by therapists that one does not 
become cured of PTSD, but rather one learns to cope with and 
manage it.  He also claimed that since his PTSD was currently 
rated 70 percent disabling, that going from 30 to 70 percent 
showed that his rating should never have been reduced from 50 
percent.  He acknowledged that he told the VA doctor in April 
1989 he did not need VA or VA money and that he had Jesus, 
but claimed that should have been a hint he was not alright.  
Finally, the veteran claimed, in his VA Form 9, that VA 
misapplied the pertinent laws, regulations, and Rating 
Schedule to the facts in his case, and that if these laws had 
been applied properly, his PTSD rating would not have been 
reduced.  

It appears the veteran is raising a contention that, because 
his 50 percent evaluation had been in effect for more than 
five years before the 1989 reduction, it should not have been 
reduced without further examination.  However, the Board 
finds that, based upon the ample medical evidence of 
improvement in the veteran's PTSD symptomatology which was 
before the RO at that time, as discussed above, the RO 
properly concluded that it was "reasonably certain that the 
improvement [would] be maintained under the ordinary 
conditions of life."  See 38 C.F.R. § 3.344(a).  Although we 
do not hold that later events necessarily determine the 
outcome of a CUE decision, the record does show that the 
veteran did not claim and show entitlement to a higher 
disability rating until more than a decade later.

The facts available to the agency decision makers in July 
1989 when it reduced the evaluation from 50 percent disabling 
to 30 percent disabling included the most current April 1989 
VA examination, as well as  prior VA examinations in December 
1983 and March 1985, and a private psychiatric evaluation in 
1983.  After the July 1989 rating decision, the veteran 
submitted no additional evidence did not object to the rating 
decision or the VA examination findings at that time, and he 
has not since indicated that there was evidence available at 
that time that was not before the RO.  Although the veteran 
now contends that he was able to hold back his problems in 
1985 and a few years after, due to his faith, but that the 
problems were always there, and that his statements to the VA 
doctor in 1989 that he had Jesus and did not need VA's money 
should have shown he was not alright, the Board finds that 
this is merely a disagreement by the veteran as to how the RO 
weighed and evaluated the findings on the VA examination in 
April 1989.  

After reviewing the findings of the VA examinations in March 
1985 and April 1989, the Board concludes that the evidence 
before the RO at the time of the July 1989 rating decision 
reasonably supports the decision to reduce the rating from 50 
to 30 percent.  In March 1985 although the veteran reported 
he had become more interested in his religious faith and took 
comfort and strength from it, he complained of being 
chronically depressed, harboring suicidal thoughts, and 
having bouts of anger and aggressive acting out.  He had not 
been employed for the past three months,  He indicated his 
children were uneasy with him because of his violent temper.  
On mental status examination his emotional reaction suggested 
strain, sadness, and repressed angry feelings.  There was 
nothing to suggest a thought disorder, and his memory seemed 
adequate.  He recognized he had problems in coping and 
dealing with confrontations.  In April 1989, although the 
veteran did report problems with physical aggression, 
nightmares, and flashbacks, he also indicated that his 
pastor, wife, and people in his church had been helping him, 
he gave up alcohol which diminished he need to fight anybody, 
he was working in construction, and he received support form 
his renewed religious interests and the Lord.  Findings on 
the mental status examination showed clear speech, coherent 
thought processes, no deficits of attention or memory, fair 
to good insight, and good judgment.  The Board therefore 
concludes that the evidence before the RO at the time of the 
July 1989 rating decision reasonably supports the decision to 
reduce the rating from 50 to 30 percent, and that the 
decision reached was consistent with extant governing legal 
authority.  

Under these circumstances, the Board finds that the veteran 
has not established, without debate, that the correct facts, 
as they were then known, were not before the RO, or that the 
RO ignored or incorrectly applied the applicable statutory 
and regulatory provisions existing at the time, and that, but 
for any such alleged error, the outcome of the decision would 
have been different.  Accordingly, the Board concludes that 
the July 1989,rating decision, in which the RO reduced the 
rating for PTSD from 50 to 30 percent, was not clearly and 
unmistakably erroneous.


ORDER

The claim to revise, on the basis of CUE, the July 1989 
rating decision that reduced the evaluation for PTSD from 50 
percent disabling to 30 percent disabling is denied.




__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


